Hasbrouck, J. (dissenting):
The point of the accident was a much-traveled highway in the village of Mellenville. The road running east and west was straight for one hundred feet at the place of the accident. On the north side of the road there was an abrupt decline from the edge of the shoulder of some eleven or twelve feet at the lowest point. The declivity continued along the road for one hundred and thirty-five feet. The macadam was fourteen feet wide. The shoulder on the north was four feet wide. The road and shoulders twenty-two feet wide. Between the macadam and the shoulder which had worn away, the State had placed gravel some four or five inches thick. On June 14, 1919, claimant’s intestate was riding in the bus traveling between Hudson and Philmont. In Mellenville the chauffeur undertook to stop his bus and found the steering gear broken. The *343bus went ahead until its front wheels sunk in the gravel near the edge of the shoulder, ran near to the decline and slowly capsized there. Claimant’s son was injured and died on the next day.
I think it is clear that the place was dangerous and that it was rendered more dangerous by the presence of such a depth of gravel. There is nothing unusual in the breaking of the steering gear of an automobile. It is likely to happen to anybody and at any place. Itc happened here where anybody could see that if an auto became unmanageable the traveler was immediately in danger from this embankment. The omnibus sank in the gravel to the top of the embankment which started at the road’s edge and toppled over. If there had been a guard rail or barrier there, claimant’s child would not have been killed. The barrier would have kept the wheels straight and not allowed the front ones to turn down the embankment.
The judgment should be reversed. (Nicholson v. Town of Stillwater, 208 N. Y. 203; Wallace v. Town of New Albion, 121 App. Div. 66; affd., 192 N. Y. 544; Dorrer v. Town of Callicoon, 183 App. Div. 186; Newell v. Town of Stony Point, 59 id. 237; Sweet v. Perkins, 196 N. Y. 485; Ivory v. Town of Deer park, 116 id. 476; Ring v. City of Cohoes, 77 id. 83.)
Judgment affirmed, with costs.